DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                     
                                             Claim Objections
Claim 2 is objected to because of the following informalities:Claim 2, line 2, recites "a dew point". However "a dew point" is already recited in claim1, line 10. For purposes of examination "a dew point" will be considered -- the dew point --. 
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first device”, and “a second device” in claims 1, 13 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Claim limitation “a first device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a first” without reciting sufficient structure to achieve the function.
Claim limitation “a second device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a second” without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 13 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
        A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A first device treated as meaning the first device is the server cooling apparatus 108. See pars. 16 and 32.
A second device treated as meaning fuel cell 124. See par. 49.
      If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
      If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                    Claim Rejections - 35 USC §112
   The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 calls for the recitation of “cooling the second device exhaust air to a dew point” is confusing as it is unclear how it relates to the previous recitation of “cool the second device exhaust air to a dew point” above in claim 1.
For clarity improvement, claim 2 should recite instead -- wherein the step of cooling the second device exhaust air to a dew point --.
Claim 2 calls for the limitation of “cooling the second device exhaust air to a dew point is performed to condense to pre-determined amount of water” which is confusing as it is unclear how is the step of condensing water is performed when normally it is air that is condensed to create water. It is also confusing as to how it relates to the previous recitation of water above in claim 1.  
For clarity improvement, the claim language should instead recite -- cooling the second device exhaust air to a dew point is performed to condense to a pre-determined amount of said water --.
Claim 4 calls for the recitation of “controlling second device cooling air used to cool the second device to condense a pre-determined amount of water” which is confusing as it is unclear how is the step of condensing water is performed when normally it is air that is condensed to create water. It is also confusing as to how it relates to the previous recitation of water above in claim 1.  
For clarity improvement, the claim language should instead recite -- controlling second device cooling air to a dew point is performed to condense to a pre-determined amount of said water --.
Claim 4 recites “second device cooling air” in line 2. It is unclear whether “second device cooling air” is same or different than “second device exhaust air”. 
Claim 5 recites “second device cooling air” in line 1. It is unclear whether “second device cooling air” is same or different of in claim 4.
Claim 5 calls for the recitation of “controlling second device cooling air” which is confusing at is unclear how it relates to the previous recitation of “controlling second device cooling air” above in claim 4. For clarity improvement, this should state instead --the step of controlling second device cooling air --.
Claim 12 L2 calls for the limitation of “air: which is confusing as it is unclear how it relates to the previous recitation of air in claim 1 L4 above. For clarity improvement, this should instead be -- the air --.
Claim 13, L16 calls for the limitation of is “configured to cause condensed water to be created from the second exhaust air” is confusing as it is unclear which particular previously recited structure applicant is referring to i.e. the heat exchanger, the first device or the second device.
Claim 14 recites “humidity” in line 4. It is unclear what humidity is referring to. Is it the humidity of the environmental air or other?
                                            Allowable Subject Matter
Claims 1, 13 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-12 and 14-19 are allowable at least because of their dependency from Claims 1 and 13.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 13 and 20 include an explicit recitation of the first device exhaust air to directly, as a result of being thermally coupled, cool the second device exhaust air to a dew point, causing condensed water to be created from the second device exhaust air; and collect the condensed water.                                                                                   
                                            Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered but moot in view of the above statement of allowable subject matter.                                                                                                                                                                        
                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763